DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on May 1, 2020 and September 20, 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites intended uses for the instant method of claim 15 producing vaccines with suspension Vero cells. However, there are no additional components or method steps recited in claim 21 that further limit claim 15, drawn to producing vaccines with suspension Vero cells.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 15, 24, 25, and 28 recite method steps specific to a “second order cultivation method”. The “second order cultivation method” appears to emphasize the suspension culture conditions after cell adaptation from their adherent state, discussed in paragraphs [0022-0023] of the instant published disclosure, USPgPub 2021/0180027. Is this interpretation correct? Paragraphs [0022-0023] describe culturing adherent Vero cells with media supplemented with serum, gradually reducing serum concentrations, and transferring the cells to a serum-free suspension culture. However, each of claims 15, 24, 25, and 28 recite narrative, intertwining and seemingly repetitive method steps such that it is unclear which sequence order the method steps occur. A clear understanding of the requisite steps cannot be determined.  This rejection affects all dependent claims. In the interest of compact prosecution, the claims are interpreted to encompass the steps disclosed in instant paragraphs [0022-0023].
Regarding claims 17-21, and 26 , the phrase “preferably”, “more preferably”, and “most preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 24 and 25 contain the trademark/trade name Celhappy® BD004 (JSB-DP049) and Celkey® CD Vero 225 (JSB-DP211), respectively.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope of claims 24 and 25 is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe low serum medium (Celhappy® BD004 (JSB-DP049) and growth medium (Celkey® CD Vero 225 (JSB-DP211). Accordingly, the identification/description is indefinite.   
In claim 26, line 2, the claim recites, “wherein the virus is a virus that is sensitive to the corresponding suspension Vero cell and is capable of producing the corresponding vaccines”.  It is not clear whether the virus or the Vero cell suspension is capable of producing the corresponding vaccines from the recited phrase. Suggested phrasing to overcome this rejection is: 
The second-order cultivation method for producing vaccines with suspension Vero cells according to claim 15, wherein the virus is… selected… from the group consisting of rabies vaccine (RV), porcine epidemic diarrhea vaccine (PEDV), Japanese encephalitis virus vaccine, and Polio vaccine.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the interest of compact prosecution, the claims are interpreted to encompass the step order disclosed in instant paragraphs [0022-0023] of USPgPub 2021/0180027.
Claims 15, 17-22 and 24-28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Daelli et al. (USPgPub 2009/0203112).
Daelli et al. anticipate a cultivation method for producing vaccines in suspension Vero cell by adapting an anchorage-dependent Vero cell line to a cell culture medium comprising a low concentration of fetal calf serum by gradually adjusting the medium from a high concentration (7-15%) of serum to a culture medium comprising 0-3%, see claims 1, 4 and section (a) of claim 5.  The Vero cell line obtained in step 5(a) of Daelli et al. is applied to a suspension cell culture comprising 0-3% fetal calf serum, see steps (b) and (c) of claim 5, 8, and 9. These teachings anticipate instant claims 21, 22, and 24. 
While Daelli et al. do not mention the low serum medium “(Celhappy® BD004 (JSB-DP049)” recited in instant claim 24, the recited trademark does not properly identify any particular material or product. Therefore, the low serum medium taught by Daelli et al. is indistinguishable from the instant low serum medium.   
The suspension Vero cell culture of Daelli et al. grows to a concentration ranging between 1x105 to 30x106, followed by infecting the cell line with a MOI ranging between 0.001 to 10, see claim 8. In paragraph [0032], Daelli et al. anticipate maintaining the suspension culture in exponential phase by diluting cells between 1.105 to 12.105 by supplementation of fresh culture media every two days. Exponentially growing cells are centrifuged and resuspended in fresh culture media at a cell density of 1.106 for infection.  These teachings anticipate instant claims 15, 17-20, 25, and 28.
While Daelli et al. do not mention the serum-free medium (Celkey® CD Vero 225 (JSB-DP211)” recited in instant claim 25, the recited trademark does not properly identify any particular material or product. Therefore, the serum-free medium taught by Daelli et al. is indistinguishable from the instant serum-free medium.   
	The suspension Vero cell culture of Daelli et al. produces rabies virus according to claims 10 and 12, anticipating instant claim 26. Cell growth and virus production temperature of Daelli et al. is maintained between 33-37°C, see paragraph [0031], anticipating instant claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Daelli et al. supra and Toriniwa et al. (Vaccine. 2008; 3680-3689).
See the teachings of Daelli et al. above. While Daelli et al. mentions high density bioreactors in paragraph [0009] and achieving a serum-free, infected Vero cell suspension concentration of up to 30x106, Daelli et al. do not mention the Vero cell type designated as ATCC accession no: CCL-81 or a cultivation tank volume capacity of 30L and above, as required by instant claims 23 and 16, respectively.
 Toriniwa et al. teach growing Vero cells (CCL-81) in a 50L fermenter, see sections 2.1 and 2.3.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have grown CCL-81 Vero cells of Toriniwa et al. in the method of Daelli et al. since it is an art-recognized cell line for human vaccine development. One of ordinary skill in the art prior to the effective filing date would have been motivated to have grown suspension Vero cells of Daelli et al. in the 50L fermenter of Toriniwa et al. to achieve high cell densities and consequently, high viral titers after infection. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for growing the suspension Vero cell culture of Daelli et al. in the 50L fermenter of Toriniwa et al. because Daelli et al. mentions high density bioreactors for vaccine development in paragraph [0009] and both Toriniwa et al. and Daelli et al. teach growing infected Vero cell suspension cultures in serum-free media, see claims 1, 5, 8, and 9 of Daelli et al. and section 2.1 of Toriniwa et al.
Conclusion
The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure:
Paillet et al. (Vaccine. 2009; 27: 6464-6467)
Rourou et al. (Vaccine. 2019; 37: 6987-6995)
Shen et al. (Vaccine. 2019; 37: 6996-7002)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shanon A. Foley/Primary Examiner, Art Unit 1648